          Case 2:17-cr-50135-DJH Document 5 Filed 01/28/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-17-50135-001-PHX-DJH
10                   Plaintiff,                         ORDER
11   v.
12   Ana Castillo,
13                   Defendant.
14
15           The Defendant, Ana Castillo, in pro se, filed a Motion for Early Termination of
16   Supervised Release (Doc. 2) to which the Government filed its Response (Doc. 4). The
17   Government does not oppose early termination of her supervised release. (Id. at 1).
18   According to the Defendant, prior to filing her Motion, she shared it with her assigned U.S.
19   Probation Officer who, likewise, does not oppose her Motion. (Doc. 2 at 1). Upon review
20   of the same and the Defendant’s record of performance while on supervised release, the
21   Court will grant her Motion.
22           Title 18 U.S.C. § 3583(e)(1) gives a district court discretion in determining whether
23   or not to grant a motion to terminate supervised release. See United States v. Emmett, 749
24   F.3d 817, 819 (9th Cir. 2014). In so doing, the Court must consult the sentencing factors
25   in 18 U.S.C. § 3553(a). Id. In reviewing those factors, the Court finds as follows: Ms.
26   Castillo has served over half of her imposed supervised release term; she is classified as a
27   low-risk to reoffend; she has been and is currently employed; she has reintegrated into the
28   community as indicated by her stable employment, housing and family responsibilities and
       Case 2:17-cr-50135-DJH Document 5 Filed 01/28/21 Page 2 of 2



 1   support; she has no history of violence, and it appears she is in no need of rehabilitation
 2   treatment services. Accordingly,
 3          IT IS ORDERED granting Defendant, Ana Castillo’s pro se Motion for Early
 4   Termination of Supervised Release (Doc. 2).
 5          Dated this 28th day of January, 2021.
 6
 7
 8                                               Honorable Diane J. Humetewa
 9                                               United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
